Citation Nr: 0026931	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  99-08 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression, based on a 
period of honorable service from December 27, 1963 to 
February 26, 1968.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran, and his wife 


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty with honorable service from 
December 27, 1963 to February 26, 1968.  The veteran had 
other than honorable service from October 1970 to October 
1973.  

In an April 24, 2000 statement, the veteran's representative 
referred to a March 1995 Administrative Decision, and asked 
for further review of that decision.  As it is unclear 
whether the representative's April 2000 statement is a notice 
of disagreement with the March 1995 Administrative Decision, 
the matter is referred to the RO for the appropriate action; 
pending the outcome of the remand as set forth below.  

This case was previously before the Board in July 1999, at 
which time it was remanded to give the veteran and personal 
hearing.  The veteran had a personal hearing, in the form of 
a video conference before a Veterans Law Judge, on May 9, 
2000.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


REMAND

In a March 16, 1995 Administrative Decision, the RO 
determined that the veteran's discharge for the period of 
October 8, 1970 to October 11, 1973 was a bar to VA benefits 
under the provisions of 38 C.F.R. § 3.12 (c)(6) and 38 U.S.C. 
§ 5303 (a) (formerly 3103 (a)).  

On March 27, 1995, the RO attempted to notify the veteran of 
the decision.  On April 5, 1995, that notification came back 
to the RO as undeliverable by the United States Postal 
Service.  The record also shows that in a statement received 
by the RO on March 21, 1995, the veteran reported having an 
address different from the one used by the RO for the mailing 
of the March 27, 1995 Administrative Decision.  

The record does not show that the RO attempted to re-mail the 
Administrative Decision to the veteran at his last address of 
record.  As the veteran has never been formally notified of 
the March 1995 Administrative Decision, concerning his 
character of discharge, that claim is still pending.  The 
veteran has a right to respond to that pending claim.  In the 
meantime, the issue of whether the veteran has more than one 
period of valid service is inextricable intertwined with the 
his claim for entitlement to service connection for 
depression because the Board must be able to check all valid 
service for the possible occurrence of the claimed 
disability.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO must notify the veteran of the 
March 1995 Administrative Decision, by 
re-mailing that decision, and the 
corresponding notice of the decision, to 
the veteran at his last address of 
record.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


